In an action in which the plaintiff was granted a divorce, the defendant appeals from an order of the Family Court, Nassau County, entered May 7, 1980, which, after a hearing, inter alia, (1) awarded plaintiff the sum of $12,-500, representing arrears in support payments, (2) directed defendant to pay counsel fees of $2,500 and (3) granted an upward modification of each child’s support payments from $50 per week to $75 per week and the alimony payments from $100 per week to $150 per week. Order modified, on the law, and the facts, by (1) deleting from the second and third decertal paragraphs thereof that part which granted an increase in alimony payments and (2) reducing the counsel fee to $1,500. As so modified, order affirmed, without costs or disbursements. The record indicates that the father has had a substantial increase in income (50%) and his children’s expenses have substantially changed as a result of additional extracurricular activities typically engaged in by growing children. Under the circumstances, an upward modification of child support is warranted (see Coen v Coen, 56 AD2d 810). However, a substantial increase in the hus*684band’s salary does not present a substantial change in circumstances to justify an upward modification of alimony (Kover v Kover, 29 NY2d 408). This court is also mindful that the wife was employed for one year and eight months following her divorce before she justifiably left her job. The record indicates the wife is employable within the meaning of Kay v Kay (37 NY2d 632, 638). Hopkins, J. P., Lazer, Cohalan and Weinstein, JJ., concur.